685 S.E.2d 796 (2009)
STATE
v.
Edward Lee MEDLEY.
No. 348P04-4.
Supreme Court of North Carolina.
October 8, 2009.
Edward Lee Medley, pro se.
John G. Barnwell, Assistant Attorney General, for State of NC.
Prior report: ___ N.C. ___, 680 S.E.2d 874.
The following order has been entered on the motion filed on the 19th of August 2009 by Defendant-Appellant for Petition for Reconsideration of Defendant's Mandamus motion under Sec. 7A-32 pursuant North Carolina General Statutes:
"Motion Dismissed by order of the Court in conference this the 8th of October 2009."